Citation Nr: 1757650	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for allergic rhinitis and sinusitis. 

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a right wrist disorder, to include as secondary to service-connected right thumb carpometacarpal (CMC) joint degeneration with limited motion and scars of the right wrist and right thumb. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that proceeding is associated with the record.

In January 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regarding the claim for service connection for a right wrist disorder, a VA medical opinion was obtained in March 2017.  The examiner opined that the Veteran's right wrist disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that a March 2011 VA examination only noted mild subjective symptoms.  However, the Board notes that the March 2011 VA examination indicated that there was objective evidence of right wrist pain on active and repetitive motion.

In addition, in rendering her opinion regarding secondary service connection, the examiner stated that the Veteran's service-connected right thumb disability only involved very mild or trace findings of degenerative changes.  However, she did not address whether the Veteran's right wrist disorder is related to the decreased range of motion, strength, and incoordination caused by her service-connected right thumb disability.  See, e.g., March 2015 VA examination.  Moreover, the examiner provided no supporting rationale for her opinion regarding aggravation.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for service connection allergic rhinitis and sinusitis, a VA medical opinion was obtained in February 2017.  Although the examiner acknowledged that a July 1972 service treatment records noted a diagnosis of allergic rhinitis, he opined that the Veteran actually had an acute respiratory infection.  In so finding, the examiner stated that the July 1972 service treatment record indicated that the Veteran complained of nasal congestion, rhinorrhea, and a cough.  However, the Board notes that the July 1972 service treatment record shows that the Veteran denied having a cough or sore throat.  As such, it appears that the opinion was based on an inaccurate or incomplete factual premise.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

Regarding the claim for service connection for hypertension, the Veteran was afforded a VA examination in February 2017.  However, the examiner's opinion appears internally inconsistent and unclear.  For example, the examiner stated that there were no service treatment records found that documented or referenced hypertension or elevated blood pressure.  However, she identified the Veteran's date of diagnosis for hypertension as March 1975 in the examination report.  In addition, she noted that the January 2015 remand directives referenced in-service elevated blood pressure readings.  The Board also notes that the examiner stated that the Veteran was released from active duty in September 1978.  However, the Veteran's service personnel records reflect that she separated from service in September 1975.   

Moreover, the February 2017 VA examiner did not specifically address the Veteran's in-service elevated blood pressure readings.  Rather, she merely stated that the Board did not indicate that the Veteran had at least three elevated blood pressure readings as required to diagnose hypertension.  For these reasons, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

Regarding the claim for service connection for a stomach disorder, a VA medical opinion was obtained in February 2017.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service, injury, event, or illness.  In so doing, she stated that the Veteran's service treatment records were silent for a recurrence of symptoms or diagnoses related to gastritis or a stomach condition.  However, the Board notes that the Veteran's service treatment records document gastrointestinal related complaints after the April 1973 diagnosis of mild gastritis.  See, e.g., May 1973, November 1973, January 1974 service treatment records.  Moreover, the examiner did not consider the Veteran's lay statements regarding the onset and ongoing nature of the gastrointestinal symptoms.
Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

Regarding the claim for service connection for a back disorder, the Veteran has not been afforded a VA examination.  During the December 2012 Board hearing, she testified that her back pain had its onset during service and has continued since that time.  Specifically, the Veteran reported that she experienced ongoing back pain after receiving a "saddle block" during labor in November 1973.  A November 1973 service treatment record does show that the Veteran received a "saddle block."  In addition, the Veteran's post-service VA medical records include a March 2017 MRI report documenting an impression of multilevel spondylosis with severe foraminal narrowing and neural impingement on the right at L4-5.  

In support of her claim, the Veteran also submitted a private medical statement from Dr. E.R. (initials used to protect privacy).  Dr. E.R. noted that the Veteran received treatment for several conditions, including lumbar spine arthritis, and he opined that the Veteran's conditions should be service-connected.  In so doing, he indicated that the Veteran had been experiencing recurrent ongoing problems since her military service.  However, Dr. E.R. provided no supporting rationale for his opinion.  

Based on the foregoing, the Board finds that a VA examination is necessary to determine the nature and etiology of any current low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the February 2017 VA hypertension medical opinion referenced medical records located in "Remote Vista" that reportedly showed treatment for hypertension in 1998.  However, the VA medical records currently associated with the claims file that are dated in 1998 do not show treatment for hypertension.  Notably, a January 1997 VA historical summary indicated that a scanned document was attached to the Computerized Patient Record System (CPRS) and was accessible in VISTA imaging.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Lastly, in April 2016, the AOJ requested that the Veteran submit authorization to obtain her private treatment records.  However, the AOJ did not specifically request authorization to obtain records from the Fairbanks Memorial Hospital and Denali Center, as directed in the January 2015 remand.  In May 2016, the Veteran reported that she received negative responses to requests for records from the facilities identified by the AOJ.  However, it is unclear whether the Veteran received a negative response from the Fairbanks Memorial Hospital and Denali Center, as the AOJ did not request authorization to obtain records from those facilities.  Stegall v. West, 11 Vet. App. 268, 271(1998). 


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal.
A specific request should be made for authorization to obtain records from the Fairbanks Memorial Hospital and Denali Center in Fairbanks, Alaska.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Las Vegas VA Healthcare System dated from May 2017 to the present. 

The AOJ should also associate with the claims file any records located in the "Remote VISTA" system as identified in the February 2017 VA medical opinion, to specifically include any records dated in 1998 that pertain to treatment for hypertension. 

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying medical opinion regarding her current right wrist disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right wrist disorder manifested in or is otherwise causally or etiologically related to her military service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right wrist disorder was either caused by or aggravated by her service-connected right thumb CMC joint degenerative changes with limited motion and/or service-connected scars of the right wrist and right thumb.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After any additional records have been associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying medical opinion regarding the nature and etiology of any current allergic rhinitis and sinusitis.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has allergic rhinitis and/or sinusitis that manifested in or is otherwise causally or etiologically related to her military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the November 1971 and October 1972 service treatment records documenting the Veteran's complaints of rhinorrhea; 2) the July 1972 service treatment record noting that the Veteran complained of nasal congestion with rhinorrhea and an impression of rhinitis; and 3) the June 1973 service treatment record indicating that a physical examination revealed frontal sinus tenderness.

The examiner should also note that the Veteran's post-service medical records document diagnoses and treatment for chronic rhinosinusitis (see, e.g., April 2017 VA otolaryngology evaluation); rhinitis (see, e.g., April 2011 VA examination); recurrent sinusitis (see, e.g., February 2003 VA medical record); acute sinusitis (see, e.g., March 2001, March 2004, February 2005, and January 2009 VA medical records); and acute sinusitis/resolved (see, e.g., August 2004, November 2004, and April 2005 VA medical records).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After any additional records have been associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying medical opinion regarding her hypertension.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has hypertension that manifested in service or within one year thereafter or that is otherwise related thereto, to include the elevated blood pressure readings documented in her service treatment records (see, e.g., June 1972 and January 1974 service treatment records that noted diastolic blood pressures of 90 mm or greater).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any stomach disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify all current stomach disorders and specifically state whether the Veteran has gastritis.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder manifested in or is otherwise related to service, to include the documented in-service treatment for mild gastritis in April 1973 and any symptomatology therein.

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and onset of her gastrointestinal symptoms (see, e.g., December 2012 Board hearing transcript); 2) the service treatment records noting complaints of gastrointestinal symptoms (see, e.g., June 1972, April 1973, May 1973, November 1973, January 1974 service treatment records); and 3) the March 2011 VA examination and March 2017 VA medical opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After any additional records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a low back disorder that manifested in or is otherwise causally or etiologically related to her military service, to include a November 1973 "saddle block" and any symptomatology therein.     

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




